Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 12/27/2019 is duly acknowledged.
Claims 1-19 as currently amended are pending in this application, and have been examined on their merits in this action.
Priority
This application has been filed by applicants as a DIV of parent US application 15/025,902 (filed on 03/30/2016), which is now a US patent 10,561,830 B2 (issued on Feb. 18, 2020), and ultimately claims priority from US provisional applications 61/896,821 (filed on Oct. 29, 2013) and 61/888,073 (filed on Oct. 8, 2013).
Terminal Disclaimer
The terminal disclaimer filed by applicants on 03/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending US application 14/639,162 (filed on 03/05/2015 by common inventors and assignee) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Noah J. Hayward (attorney of record) on 03/04/2021 (see also the attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claims 2 and 3 have been canceled by this Examiner’s amendment.
Claims 1 and 4-19 have been allowed by this Examiner’s amendment as discussed below:
Claims 1, 4 and 5 have been specifically amended as follows:
1. (Currently Amended) A method of  treating a subject in need thereof, comprising: 
(a) preparing a therapeutic sleeve device comprising: 
i. a nonwoven fiber fabric assembly defining a plurality of pores, wherein said nonwoven fiber fabric assembly comprises a nanofiber fabric assembly comprising at least one of poly(lactic acid), poly(L-lactic acid), poly(lactic-co- glycolic acid) copolymer, polycaprolactone, or polyethylene terephthalate; and 
ii. a plurality of stem cells, each stem cell of the plurality of stem cells embedded in one of the plurality of pores of the nonwoven fiber fabric assembly, wherein each stem cell of the plurality of stem cells is configured to emit paracrine factors, the paracrine factors being configured to promote healing of a tissue, organ, or wound of the subject,
each stem cell of the plurality of stem cells has a cell diameter, wherein each pore of the plurality of pores has a maximal pore size of less than 10 microns in diameter, 

the maximal pore size is larger than a diameter of the paracrine factors emitted by each stem cell of the plurality of stem cells to allow for the paracrine factors to be emitted through the cage while the cage prevents washout and dilution of the plurality of stem cells from the therapeutic sleeve; 
(b) wrapping the therapeutic sleeve device around an object, wherein the object comprises a medical instrument, a tissue, an organ or a portion of an organ, a blood vessel, or a bypass graft, and
(c) implanting the wrapped object into the subject, 
wherein the therapeutic sleeve device prevents embedded stem cells from dilution and washout, and protects them from the immune system of the subject.
4. (Currently Amended) The method of treatment according to claim [[3]] 1, wherein the medical instrument comprises stents, pacemakers, implantable cardioverter-defibrillators, pacemaker leads, implantable cardioverter-defibrillator leads, biventricular implantable cardioverter-defibrillator leads, artificial hearts, artificial valves, ventricular assist devices, balloon pumps, catheters, central venous lines, orthopedic implants, wound healing packing, or wound healing gauze. 
5. (Currently Amended) The method of treatment according to claim 1, wherein the medical instrument comprises a stent.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the method treating a subject in need using the active method steps (a) to (c) as currently recited in amended claim 1 that specifically employs a therapeutic sleeve device as currently amended (see instant claim 1, as amended by this Examiner’s amendment) is deemed free of prior art.  The closest prior art pertaining to the process as claimed using a therapeutic sleeve device employing a non-woven fiber fabric assembly embedded with stem cells, are disclosure from Zussman et al (US 2011/0230411 A1; cited in applicant’s IDS dated 12/27/2019; also cited in the IPER dated 01/16/2016 also in the IDS) and Gerstenblith et al (US 2012/0083767 A1; cited in applicant’s IDS dated 12/27/2019).  However, the process as claimed is deemed unobvious over the disclosure from the prior art, as the prior art does not reasonably disclose using a porous, nanofiber fabric assembly made of nonwoven fiber fabric comprising at least one of poly(lactic acid), poly(L-lactic acid), poly(lactic-co-glycolic acid) copolymer, polycaprolactone, or polyethylene terephthalate, wherein the assembly comprises plurality of pores having a maximal pore size of less than 10 microns in diameter.  In addition, applicants have shown superior functionality of such a product on a medical device or stent (for example, a nanofiber stent sleeve) in terms of stem cell encapsulation, coverage, cell viability, and paracrine factor production, etc., when used in a pertinent swine model in vivo demonstrating successful function after endovascular implantation (see parent specification disclosure 15/025,902, Examples starting on page 16, [0057]-[0074], for instance).
Applicants have filed the Terminal Disclaimer over the conflicting claims of co-pending application 14/639,162 on 03/04/2021 (in order to obviate a potential ODP rejection), which has been approved by the office and made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 4-19 have been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657